Citation Nr: 0315127	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for glaucoma as a 
result of nicotine dependence acquired in service.

2.  Entitlement to service connection for prostate cancer as 
a result of nicotine dependence acquired in service.

3.  Entitlement to service connection for colon cancer as a 
result of nicotine dependence acquired in service.

4.  Entitlement to service connection for asthma as a result 
of nicotine dependence acquired in service.

5.  Entitlement to service connection for residuals of a 
stroke as a result of nicotine dependence acquired in 
service.

6.  Entitlement to service connection for hypertension as a 
result of nicotine dependence acquired in service.

7.  Entitlement to service connection for heart 
disease/congestive heart failure as a result of nicotine 
dependence acquired in service.

8.  Entitlement to service connection for sleep apnea as a 
result of nicotine dependence acquired in service.

9.  Entitlement to service connection for diabetes mellitus 
as a result of nicotine dependence acquired in service.

10.  Entitlement to service connection for 
emphysema/bronchitis as a result of nicotine dependence 
acquired in service.

11.  Entitlement to service connection for bronchiectasis as 
a result of nicotine dependence acquired in service.

12.  Entitlement to service connection for a circulatory 
disorder of the legs as a result of nicotine dependence 
acquired in service.

13.  Entitlement to service connection for impotence as a 
result of nicotine dependence acquired in service.

14.  Entitlement to an initial rating in excess of 20 percent 
for left thoracic radiculopathy.

15.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had active service from January 1953 to November 
1954.  Further, the record reflects he had additional service 
in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in February 1998 and February 
2001, and transcripts of both hearings are of record.

By an August 1999 decision, the Board denied the veteran's 
claims of service connection for multiple disabilities based 
upon nicotine dependence.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Thereafter, by a December 2000 Order, the Court 
vacated the Board's decision, and remanded the case for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002).  Two 
days after issuance of this Order, the veteran, through his 
then representative, filed a Response to the Secretary's 
Motion, asserting that the veteran was entitled to a remand 
notwithstanding the recent enactment of VCAA.  In February 
2001, the Court considered this a motion to recall mandate 
and judgment, and gave the veteran 30 days to respond.  On 
April 30, 2001, the Court ordered that the December 2000 
mandate was recalled and the December 2000 Order revoked.  
The Court ordered that the Board's decision as to the 13 
claims based on nicotine dependence was vacated and remanded 
to the Board.  

In March 2002, the Board remanded the veteran's left thoracic 
radiculopathy claim for the RO to promulgate a Statement of 
the Case (SOC) with respect to this issue.  Thereafter, in a 
September 2002 decision, the Board concluded that the remand 
directives had been completed, and that a new remand was not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).  By this same decision, the 
Board denied the veteran's claims of entitlement to an 
effective date earlier than February 14, 1996, for a grant of 
service connection for left thoracic radiculopathy, as well 
as his claims of service connection for residuals of multiple 
injuries sustained as a result of a September 1998 motor 
vehicle accident, to include injuries to the right leg, left 
foot and toes, left arm and elbow.  The veteran subsequently 
submitted a motion to vacate this decision, but it was denied 
by the Board in March 2003.

In June 2003, the Board granted the veteran's motion to 
advance his case on the docket.


REMAND

In both the March 2002 remand and the September 2002 
decision, the Board noted that it was undertaking additional 
development pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  Specifically, the Board noted in its March 
2002 remand that additional development was necessary for a 
full and fair disposition regarding the merits of the 
multiple claims for service connection based on nicotine 
dependence.  The Board stated in the September 2002 decision 
that further development is necessary regarding the issues of 
entitlement to an initial rating in excess of 20 percent for 
left thoracic radiculopathy, and entitlement to a TDIU.  This 
development was to include obtaining any pertinent medical 
evidence identified by the veteran that was not of record, 
and arranging for VA medical examinations in conjunction with 
his various claims.

In accord with the development directives, correspondence was 
sent to the veteran in March 2003 which requested that he 
identify any pertinent medical treatment he had received for 
the claimed disabilities since February 2000.  The record 
reflects that the veteran subsequently submitted multiple VA 
Forms 21-4142, Authorization and Consent to Release 
Information to VA, in which he identified various medical 
care providers.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir., May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

While in the aftermath of the Federal Circuit case noted 
above the Board may still develop evidence and contact the 
veteran to determine if he wishes to waive RO review of the 
additional evidence that is obtained (see VAOPGCPREC 1-2003),  
this case was returned to the undersigned Veterans Law Judge 
before all of the requested development had been completed.  
Specifically, while the veteran was contacted and identified 
multiple medical care providers in VA Forms 21-4142, no 
attempt appears to have been made to obtain these medical 
records.  Moreover, nothing indicates that the veteran has 
been accorded the VA medical examinations that were deemed 
necessary in the instant case.  As a motion to advance this 
appeal on the docket was recently granted (38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.900(c)), the Board concludes that it 
must remand this case to the RO in order to complete the 
remaining development as expeditiously as possible.  
Thereafter, the RO should readjudicate the issues on appeal 
based upon any additional evidence which is added to the 
file.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

2.  The RO should request records from 
all medical care providers identified by 
the veteran in his recent VA Forms 21-
4142.  

3.  After obtaining any additional 
records identified by the veteran, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded neurologic and orthopedic 
examinations to determine the current 
nature and severity of his service-
connected left thoracic radiculopathy.  
To the extent that is possible, the 
examiner should distinguish symptoms and 
functional impairment due to the service-
connected left thoracic radiculopathy 
from any nonservice-connected disease or 
disability that may be present (e.g., 
chest pain from heart disease, if 
present) .  All indicated studies or 
tests, to include X-rays of the thoracic 
spine, should be conducted in conjunction 
with this examination.  Send the claims 
folder to the examiners for review; the 
examiners must indicate that claims 
folder was reviewed.  Following the 
evaluation and any additional tests that 
are deemed necessary, the examiners are 
asked to provide an opinion on what 
effect the veteran's service-connected 
left thoracic radiculopathy has on his 
ability to work.  In making this 
determination, the examiners should 
review the VA medical examination reports 
from March 1996, October 1996, April 
1997, May and July 2000, as well as the 
private medical statement from J. A. H., 
M.D. (hereinafter, "Dr. H"), dated in 
February 2001, which stated that the 
veteran had been unable to work due to 
his chronic left back and chest pain 
since Dr. H had begun treating him in 
January 1999.  

4.  Also make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a general 
medical examination(s) to determine if he 
currently has glaucoma, prostate cancer, 
colon cancer, asthma, residuals of a 
stroke, heart disease, sleep apnea, 
diabetes mellitus, emphysema/bronchitis, 
bronchiectasis, circulatory disorder 
(peripheral vascular disease and diabetic 
neuropathy), impotence, and hypertension.  
Send the claims folder to the examiner 
for review; the examiner must indicate 
that claims folder was reviewed.  The 
examiners are as to opine (a) whether it 
is as likely as not (50 percent or 
greater likelihood) that  the veteran is 
nicotine dependent and, if so (b) whether 
it is as likely as not (50 percent or 
greater likelihood) that  the veteran's 
nicotine dependence began during his 
period of active service, from January 
1953 to November 1954.  For each of the 
above disabilities found on examination, 
the examiner should express an opinion as 
to whether it is as likely as not (50 
percent or greater likelihood) that these 
disabilities began during or as the 
result of service, to include nicotine 
dependence if such is present and had its 
onset during service.  In making this 
determination, the examiner should review 
the April 1997 VA general medical 
examination report, which diagnosed cold, 
suspect bronchiectasis, sleep apnea 
syndrome, insulin-dependent diabetes 
mellitus, and provided an opinion as to 
the relationship to smoking thereof; a 
July 1997 VA compensation and pension 
examination which diagnosed organic 
impotence, probably secondary to insulin-
dependent diabetes and numerous 
hypertensive medications; the January 
1998 private medical statement from P. M. 
M., M.D., which diagnosed hypertension, 
congestive heart failure, sleep apnea, 
diabetes mellitus, organic impotence, as 
well as chronic bronchitis/emphysema 
syndrome, and opined that there was a 
50/50 chance that the chronic bronchitis, 
chronic emphysema, bronchiectasis, and 
atherosclerotic vascular disease could be 
secondary to his tobacco use while his 
other problems were not; and the February 
1999 private medical statement from Dr. 
H, who stated that the veteran had a 
history of chronic smoking and a 40 year 
history of nicotine dependence, which the 
physician opined was a contributing 
factor in the veteran's  impotence.  Dr. 
H added that the veteran's other medical 
problems included hypertension, diabetes, 
and hyperlipidemia.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

In remanding this case, the Board is cognizant of the fact 
that the veteran's case has been in adjudicative status for 
many years, and that it has recently been advanced on the 
docket.  As such, the Board wishes to assure the veteran that 
it would not be undertaking this remand if the development 
summarized above was not essential for a full and fair 
disposition of his case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



